DETAILED ACTION
This office action is in response to claims filed on 08/31/2021. Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2021 and 02/10/2022 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
herein the second operation amount calculating process includes a process of calculating the second amount of operation based on an output of an integral element corresponding to a difference between the second convertible angle based on the detection value from the second angle sensor and the target angle, wherein the second processing circuit performs a removal process of removing an influence of the integral element corresponding to the difference between the second convertible angle based on the detection value from the second angle sensor and the target angle before switching from the first use and operation process to the second use and operation process from the second amount of operation which is used to operate the second drive circuit with the switching, wherein the second operation amount calculating process includes a process of calculating the second amount of operation without using the integral element when the first use and operation process is being performed, wherein the second processing circuit performs a process of switching the first use and operation process to the second use and operation process when an absolute value of a difference between the first amount of operation and the second amount of operation is equal to or greater than a prescribed value, wherein the second operation amount calculating process includes a process of calculating the second amount of operation without using the integral element when the second use and operation process is performed based on a result indicating that the absolute value of the difference between the first amount of operation and the second amount of operation is equal to or greater than the prescribed value, wherein the first operation amount calculating process includes a process of calculating the first amount of operation based on the output of the integral element corresponding to the difference between the first convertible angle based on the detection value from the first angle sensor and the target angle, and wherein the first processing circuit increases the output of the integral element according to the number of control systems when the second processing circuit performs the process of switching the first use and operation process to the second use and operation process.
The closest prior art Mori et al US 20180219506 A1 teaches the current feedback control sets a current command of the AC rotary machine 50 as a control command, and changes the three phase basic voltage commands Vub, Vvb, Vwb so that an actual current of the AC rotary machine 50 approaches the current command using the vector control method. In detail, in a dq-axis (two-phase) rotating coordinate system that rotates in synchronization with rotation of the magnetic pole position of the permanent magnet of the AC rotary machine 50, the current feedback control calculates dq-axis voltage commands by proportional and integral control and the like based on a deviation between the current command and the actual current, and calculates the three phase basic voltage commands Vub, Vvb, Vwb by performing a fixed coordinate conversion and a two-phase/three phase conversion to the dq-axis voltage commands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuramitsu et al. US 20190260324 A1 teaches the voltage command calculation units 161 and 261 calculate the voltage command values Vu1*, Vv1*, Vw1*, Vu2*, Vv2*, and Vw2* so that the energization phase difference becomes an electric angle 30 [deg].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846